Citation Nr: 0633331	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to more than a 10 percent rating for tinnitus, to 
include whether there is clear and unmistakable error in a 
rating decision of February 2001, which assigned a single 
10 percent schedular evaluation for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1958 to July 
1961 and from August 1983 to July 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDING OF FACT

In a decision of February 2001, the RO assigned a single, 10 
percent rating for the veteran's service-connected tinnitus.  


CONCLUSION OF LAW

There is no basis for the assignment of more than a single, 
10 percent rating for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 38 
C.F.R. §§ 3.105 (a), 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has requested a 
"compensation rating" for tinnitus in each ear.  
Specifically, he has requested the assignment of a 10 percent 
rating for each ear.  The RO initially interpreted this as an 
increased rating claim.  However, in the May 2004 statement 
of the case, the RO included a discussion of whether revision 
of a February 2001 rating decision, which assigned a 10 
percent disability rating for tinnitus, was warranted on the 
basis of clear and unmistakable error.  The Board will 
accordingly address both arguments.

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).  Moreover, the provisions of the 
Veterans Claims Assistance Act of 2000 are not applicable to 
claims of clear and unmistakable error in a prior final 
decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc); Parker v. Principi, 15 Vet. App. 407, 412 
(2002).

Increased Rating

The veteran requested an increased evaluation for tinnitus.  
The RO denied the veteran's request because under Diagnostic 
Code 6260 a 10 percent disability rating is the maximum 
allowable, and there is no provision for assignment of a 10 
percent evaluation for each ear.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision. In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no 
schedular basis upon which to award more than a single, 10 
percent rating for tinnitus, the veteran's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  

The veteran's service-connected tinnitus was assigned the 
maximum schedular rating available for tinnitus under the 
criteria in effect at the time of the February 2001 decision 
and under the criteria currently in effect.  The CAVC 
decision relied upon in support of the claim of clear and 
unmistakable did not exist at the time of the rating decision 
in 2001.  Moreover, as noted above, the CAVC decision was 
overturned on appeal.  Accordingly, the Board concludes that 
the June 2001 rating decision assigning a single, 10 percent 
rating for tinnitus was not based upon clear and unmistakable 
error.  


ORDER

Entitlement to more than a single, 10 percent rating for 
tinnitus, including on the basis that the rating decision of 
February 2001 was based on clear and unmistakable error, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


